DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,3,5-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (U.S. 20130076902) in view of Torok (U.S. 10/661,669).

Regarding claim 1, Gao teaches a device for charging of an electric vehicle (EV) including a vehicle electrical connector (shown in figures 1 charging station item 10).
Gao teaches the device comprising: a base (shown in figure 1 item 80. Paragraph [0038] teaches wherein a base is interpreted as a base plate). 
Gao teaches a vertical rail coupled to the base and extending vertically from the base (shown in figure 1 wherein a vertical rail, interpreted as item 14. Paragraph [0038] teaches wherein a vertical rail is interpreted as a rising item 14 which extends vertically from the base. Please figure 1 below).
Gao teaches a slide engaged with the rail (shown in figure 1 item 36 wherein paragraph [0034] teaches a translational joint item 36 which may include a linear slide). 
(shown in figure 1 item 16 wherein a connector is interpreted as an end effector. Figures 1, 7 and paragraph [0050] shows wherein the end effector item 220 has a first end and a second end). 
Gao does not explicitly teach a pair of slides engaged with the rail; a pair of elongate support arms, each support arm of the pair of support arms pivotably coupled to and between: one slide of the pair of slides, and one of two portions of the second end of the connector unit. 
Torok teaches a pair of slides engaged with the rail (Torok shows a pair of slides in figure 9, interpreted as a first upper slide item 981a and a first lower slide item 981b engaged with rail item 980 interpreted in column 8 lines 4 – 16 as a first rod. Please see figure 9 below). 
Torok teaches a pair of elongate support arms (shown in figure 9 wherein a pair of elongate support arms is interpreted as a first upper link item 982a and a first lower link 982b as defined in column 8 lines 4 – 16). Torok teaches wherein each support arm of the pair of support arms pivotably coupled to and between: one slide of the pair of slides (shown figure 9 wherein the support arm, first upper link item 982a is coupled to a one of the pair of slides. Torok shows a pair of slides in figure 9, interpreted as a first upper slide item 981a and a first lower slide item 981b. Defined in column 8 lines 4 – 16) and one of two portions of the second end of the connector unit (shown in figure 9 wherein the support arms, items 982a is connected to the second end of the connector unit item 904 interpreted as a charging plug. Defined in column 8 lines 4 – 16. Column 7 line 64 – column 8 line 16 teaches wherein the support arms moves longitudinally and rotatably pivoting). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Gao reference with the pair of support arms  mechanism of the Torok reference so that the charging plug is connected to a passive alignment mechanism by a rotationally compliant connector that allows motion of the charging plug in at least one degree of rotational freedom.


    PNG
    media_image1.png
    721
    641
    media_image1.png
    Greyscale

[AltContent: textbox (Second connector end)][AltContent: textbox (First connector end)][AltContent: arrow]
    PNG
    media_image2.png
    812
    598
    media_image2.png
    Greyscale
[AltContent: arrow]

Regarding claim 3, Gao teaches the device of claim 1, but does not explicitly teach wherein the first portion of the second end of connector unit is positioned adjacent to the second portion of the second end of connector unit.
	Torok teaches wherein the first portion of the second end of connector unit is positioned adjacent to the second portion of the second end of connector unit (shown above in figure 9 wherein the first portion of the second end of connector unit is adjacent to the second portion of the second end of the connector unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Gao reference with the pair of support arms  mechanism of the Torok reference so that the charging plug is connected to a passive alignment mechanism by a rotationally compliant connector that allows motion of the charging plug in at least one degree of rotational freedom.
The suggestion/motivation for combination can be found in the Torok reference in column 1 lines 51-63 wherein a passive alignment is taught.

Regarding claim 5, Gao teaches the device of claim 1, but does not explicitly teach wherein each support arm of the pair of support arms is pivotably coupled to a ball joint coupled to the first portion or the second portion of the second end. 
	Torok teaches wherein wherein each support arm of the pair of support arms is pivotably coupled to a ball joint coupled to the first portion or the second portion of the second end (shown in figures 4A and 4B item 456 defined in column 6 lines 43 – 59 the rotationally compliant connector 456 is a ball joint that is connected to the body 238 and is seated in a complementary recess in the charging plug 104. Torok teaches a support arms, shown in figure 4 item 240 within 238 as a rod, with ball joint item 456 coupled to a portion of the second end of the connector item 104. Figure 4B is shown below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Gao reference with the pair of support arms  mechanism of the Torok reference so that the charging plug is connected to a passive alignment mechanism by a rotationally compliant connector that allows motion of the charging plug in at least one degree of rotational freedom.
The suggestion/motivation for combination can be found in the Torok reference in column 1 lines 51-63 wherein a passive alignment is taught.
[AltContent: textbox (A Support arm)][AltContent: arrow]
    PNG
    media_image3.png
    550
    677
    media_image3.png
    Greyscale


Regarding claim 6, Gao teaches the device of claim 1, further comprising an actuation system configured to independently actuate each pair of slides (paragraph [0035] teaches an actuation system to independently actuate each arm wherein the actuators 60, 62, 64 coupled with the revolute joints 30, 32, 34 may be, for example, servomotors that may convert an electrical signal into a controlled mechanical rotation. Gao teaches a slides interpreted as each individual arm which is coupled with a motor to actuate movements).

 Regarding claim 7, Gao teaches the device of claim 6, wherein the actuation system is further configured to independently linearly actuate the each slide vertically along the rail to selectively position the connector unit at least one of: vertically, and radially, with respect to an axis of the rail (paragraph [0035] teaches wherein the motors allow for vertical and radial movement interpreted as controlling four degrees of X, Y, Z, ᶿZ movements).

Regarding claim 8, Gao teaches the device of claim 6, wherein the actuation system is further configured to rotatably actuate the rail about an axis of the rail to selectively position the connector unit angularly with respect to the axis of the rail (paragraph [0035] teaches wherein the motors allow for vertical and radial movement interpreted as controlling four degrees of X, Y, Z, ᶿZ movements).

Regarding claim 9, Gao teaches the device of claim 6, wherein the actuation system includes: one or more actuators; and a controller in communication with the one or more actuators, wherein the controller is configured to selectively cause the one or more actuators to independently actuate at least one of the pair of slides (paragraph [0035] teaches wherein a controller item 70 controls the motors). 

Regarding claim 10, Gao teaches the device of claim 9, wherein the controller is further configured to: receive at least one signal from one or more sensors positioned at least one of: in, and proximal, a charging environment of the EV, wherein the at least one signal encodes data that is representative of at least one of: a position of the EV, and a position of the vehicle electrical connector, in the charging environment; analyze the data encoded by the at least one signal to determine the position of the vehicle electrical connector with respect to a position of the charger electrical connector; and selectively cause the one or more actuators to actuate the at least one of the pair of slides according to the determined position to move the charger electrical connector for insertion of the charger electrical connector into the vehicle electrical connector (figure 1 and paragraphs [0045] – [0046] teaches wherein a presence sensor 90 may be disposed in the charging environment of the EV and configured to detect the presence of the tire/vehicle. A charging environment is interpreted as the valley 88 of the tire trap 83. Once the presence sensor 90 detects an applied load, i.e., a load comparable to that of a vehicle, it may provide a corresponding indication to the controller 70. Once the presence sensor 90 detects the presence of the vehicle 100 (generally shown in FIG. 2), the robotic arm 12 may begin moving the connector, interpreted as an end effector 16 toward the vehicle 100 by manipulating the various joint actuators 60, 62, 64, 66. The arm is attached to a slide item 36 which allows the arm to slide up and down the rail, interpreted as a riser item 14).

Regarding claim 11, Gao teaches the device of claim 10, further comprising the one or more sensors (paragraph [0045] teaches wherein a presence sensor 90 may be disposed in the charging environment of the EV, interpreted as the valley 88 of the tire trap 83).

Regarding claim 12, Gao teaches the device for charging of an electric vehicle (EV) including a vehicle electrical connector (shown in figure 1 item defined in paragraph [0028] as a robotic charging station). 
(shown in figure 1 item 80. Paragraph [0038] teaches wherein a base is interpreted as a base plate).
Gao teaches a vertical rail extending vertically from the base (shown in figure 1 wherein a vertical rail, interpreted as item 14. Paragraph [0038] teaches wherein a vertical rail is interpreted as a rising item 14 which extends vertically from the base. Please figure 1 above).
Gao teaches a slide engaged with a rail (shown in figure 1 item 36 wherein paragraph [0034] teaches a translational joint item 36 which may include a linear slide). 
Gao teaches a connector unit having a first end and a second end (shown in figure 1 item 16 wherein a connector is interpreted as an end effector. Figures 1, 7 and paragraph [0050] shows wherein the end effector item 220 has a first end and a second end). 
Gao does not explicitly teach at least two vertical rails coupled to spaced portions of the base; a pair of slides engaged with the rail; a plurality of elongate support arms including at least one support arm pivotably coupled to and between the at least one slide engaged with a first rail of the at least two rails and a first portion of the second end of the connector unit, and at least one additional support arm pivotably coupled to and between the at least one slide engaged with a second rail of the at least two rails and a second portion of the second end of the connector unit. 
Torok teaches at least two vertical rails coupled to spaced portions of the base (shown in figure 9 wherein at least two vertical rails are interpreted as a first and a second rod, items 980 and 983. Torok suggests a base in figure 2 item 228 defined as a plate). 
Torok teaches a pair of slides engaged with the rail (shown in figure 9 wherein a pair of slides is shown as 981a, 981b, 984a and 984b engaged with rails items 980 and 983).
Torok teaches a plurality of elongate support arms including at least one support arm pivotably coupled to and between the at least one slide engaged with a first rail of the at least two rails and a first portion of the second end of the connector unit (shown in figure 9 wherein a pair of elongate support arms is interpreted as a first upper link item 982a and a first lower link 982b as defined in column 8 lines 4 – 16). Torok teaches at least one additional support arm pivotably coupled to and between the at least one slide engaged with a second rail of the at least two rails and a second portion of the second end of the connector unit unit (shown in figure 9 wherein a pair of elongate support arms is interpreted as a first upper link item 985a and a first lower link 985b as defined in column 8 lines 4 – 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Gao reference with the pair of support arms  mechanism of the Torok reference so that the charging plug is connected to a passive alignment mechanism by a rotationally compliant connector that allows motion of the charging plug in at least one degree of rotational freedom.
The suggestion/motivation for combination can be found in the Torok reference in column 1 lines 51-63 wherein a passive alignment is taught.

Regarding claim 13, Gao teaches the device of claim 12, further comprising an actuation system configured to independently actuate the at least one slide engaged with the each rail (paragraph [0035] teaches an actuation system to independently actuate each arm wherein the actuators 60, 62, 64 coupled with the revolute joints 30, 32, 34 may be, for example, servomotors that may convert an electrical signal into a controlled mechanical rotation. Gao teaches a slides interpreted as each individual arm which is coupled with a motor to actuate movements).

Regarding claim 14, Gao teaches the device of claim 13, wherein the actuation system is further configured to independently linearly actuate the at least one slide engaged with the each rail vertically along the each rail to selectively position the connector unit at least one of: vertically, and radially, with (paragraph [0035] teaches wherein the motors allow for vertical and radial movement interpreted as controlling four degrees of X, Y, Z, ᶿZ movements).

Regarding claim 15, Gao teaches the device of claim 13, further comprising a safety release mechanism including a means for selectively and alternately enabling and disabling operation of at least a portion of the actuation system to independently linearly actuate the at least one slide.
 
Regarding claim 16, Gao teaches the device of claim 13, wherein the actuation system includes: one or more actuators; and a controller in communication with the one or more actuators, wherein the controller is configured to selectively cause the one or more actuators to independently actuate at least one of the pair of slides (paragraph [0035] teaches wherein a controller item 70 controls the motors). 

Regarding claim 17, Gao teaches the device of claim 16, wherein the controller is further configured to: receive at least one signal from one or more sensors positioned at least one of: in, and proximal, a charging environment of the EV, wherein the at least one signal encodes data that is representative of at least one of: a position of the EV, and a position of the vehicle electrical connector, in the charging environment; analyze the data encoded by the at least one signal to determine the position of the vehicle electrical connector with respect to a position of the charger electrical connector; and selectively cause the one or more actuators to actuate, according to the determined position, the at least one slide engaged with the each rail to move the charger electrical connector for insertion of the charger electrical connector into the vehicle electrical connector (figure 1 and paragraphs [0045] – [0046] teaches wherein a presence sensor 90 may be disposed in the charging environment of the EV and configured to detect the presence of the tire/vehicle. A charging environment is interpreted as the valley 88 of the tire trap 83. Once the presence sensor 90 detects an applied load, i.e., a load comparable to that of a vehicle, it may provide a corresponding indication to the controller 70. Once the presence sensor 90 detects the presence of the vehicle 100 (generally shown in FIG. 2), the robotic arm 12 may begin moving the connector, interpreted as an end effector 16 toward the vehicle 100 by manipulating the various joint actuators 60, 62, 64, 66. The arm is attached to a slide item 36 which allows the arm to slide up and down the rail, interpreted as a riser, item 14).

Regarding claim 18, Gao teaches the device of claim 17, wherein the controller is further configured to determine and implement a visual servoing-based actuation control scheme to actuate, according to the determined position, the at least one slide engaged with the each rail to move the charger electrical connector for insertion of the charger electrical connector into the vehicle electrical connector (paragraph [0045] teaches wherein The arm 12 may include a target tracking camera 94 either disposed near the end effector 16, or integrated into the end effector 16. Once the presence sensor 90 detects the presence of the vehicle 100 (generally shown in FIG. 2), the robotic arm 12 may begin moving the end effector 16 toward the vehicle 100 by manipulating the various joint actuators 60, 62, 64, 66. Paragraph [0035] teaches wherein the actuators 60, 62, 64 coupled with the revolute joints 30, 32, 34 may be servomotors that may convert an electrical signal into a controlled mechanical rotation.

Regarding claim 19, Gao teaches the device of claim 17, further comprising the one or more sensors (paragraph [0045] teaches wherein a presence sensor 90 may be disposed in the charging environment of the EV, interpreted as the valley 88 of the tire trap 83).

Regarding claim 20, Gao teaches the device of claim 12, further comprising a docking station positioned in or on the base for receiving the first end of the connector unit and maintaining the first end of the connector unit in a stationary position (paragraph [0043] teaches wherein FIG. 3 illustrates the arm 12 in a stowed position. As shown, the arm 12 may fold upon itself adjacent to the riser 14 such that it does not unnecessarily protrude away from the riser 14 which is attached to the base 80)

Regarding claim 22, Gao teaches a method for charging of an electric vehicle (EV) (shown in figures 1 charging station item 10).
Gao teaches comprising: positioning a charger electrical connector of a charging device with reference to a mating vehicle electrical connector positioned proximal a side-body panel of the EV, wherein: the positioning includes actuating the charger electrical connector from an initial position to a final position with the charger electrical connector matingly engaged with the vehicle electrical connector; and the actuating including moving at least two slides coupled to the charger electrical connector by way of at least two support arms vertically along at least one rail of the charging device to selectively position the charger electrical connector at least one of: vertically, and radially, with respect to an axis of the at least one rail; inserting the charger electrical connector of the charging device into the mating vehicle electrical connector; and initiating an EV charging process by selectively enabling a flow of electric current from an electric power supply through the matingly engaged charger and vehicle electrical connectors (figure 1 and paragraphs [0045] – [0046] teaches wherein a presence sensor 90 may be disposed in the charging environment of the EV and configured to detect the presence of the tire/vehicle. A charging environment is interpreted as the valley 88 of the tire trap 83. Once the presence sensor 90 detects an applied load, i.e., a load comparable to that of a vehicle, it may provide a corresponding indication to the controller 70. Once the presence sensor 90 detects the presence of the vehicle 100 (generally shown in FIG. 2), the robotic arm 12 may begin moving the connector, interpreted as an end effector 16 toward the vehicle 100 by manipulating the various joint actuators 60, 62, 64, 66. The arm is attached to a slide item 36 which allows the arm to slide up and down the rail, interpreted as a riser, item 14. Once this electrical contact is established, the connector, interpreted as end effector 16 may be energized to begin the charging/re-charging of the vehicle's energy source/battery).

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (U.S. 20130076902) in view of Torok (U.S. 10/661,669) as applied to claim 1 and in further view of Hokfelt (U.S. 20130309022).

Regarding claim 2, Gao in view of Torok teaches the device of claim 1, but does not explicitly teach wherein the rail is rotatably coupled to the base. 
	Hokfelt teaches wherein the rail is rotatably coupled to the base (shown in figure 3 defined in paragraph [0045] wherein the adapter element item 11 allows the rail, interpreted as a pole item 1, to be rotated as it is coupled to the base, interpreted as foundation member item 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Gao in view of Torok reference with a rotatably coupled rail to the base so that the sliding devices are not damaged with excessive use.
The suggestion/motivation for combination can be found in the Hokfelt reference in paragraph [0045] wherein using a foundation for rotation for use for long term rotation. 

[AltContent: textbox (Pole (item 1) attached to device 11 to allow for rotation)]
    PNG
    media_image4.png
    690
    555
    media_image4.png
    Greyscale







4 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (U.S. 20130076902) in view of Torok (U.S. 10/661,669) as applied to claim 1 and in further view of Kuki (U.S. 5821731).

Regarding claim 4, Gao in view of Torok teaches the device of claim 1, but does not explicitly teach wherein the connector unit further includes a connector holder positioned proximal the second end of the connector unit, the connector holder having the first and second portions of the second end. 
	Kuki teaches wherein the connector unit further includes a connector holder positioned proximal the second end of the connector unit, the connector holder having the first and second portions of the second end (shown in figure 34 wherein the connector unit, interpreted as a primary coil item 10, includes a connector holder positioned proximal the second end of the connector. Figure 34 shown below with the connector holder circled having the first and second portions of the second end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Gao in view of Torok reference with the connector holder of the Kuki reference so that the connector is stabilized on the positioning device.
The suggestion/motivation for combination can be found in the Kuki reference in paragraph [0045] wherein using a foundation for rotation for use for long term rotation.
[AltContent: textbox (Connector holder)][AltContent: arrow][AltContent: oval]
    PNG
    media_image5.png
    442
    441
    media_image5.png
    Greyscale










21 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (U.S. 20130076902) in view of Torok (U.S. 10/661,669) as applied to claim 20 and in further view of Nielsen (U.S. 20100084532).

Regarding claim 21, Gao in view of Torok teaches the device of claim 20, wherein the docking station includes a means for cleaning the charger electrical connector of the connector unit in the stationary position. 
	Nielsen teaches wherein the docking station includes a means for cleaning the charger electrical connector of the connector unit in the stationary position (paragraph [0140] teaches wherein the docking station includes a means for cleaning the charger electrical connector of the connector unit in the stationary position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Gao in view of Torok reference with cleaning mechanism of the Nielsen reference so that the charger may properly charge the vehicle without obstructions from debris.
The suggestion/motivation for combination can be found in the Nielson reference in paragraph [0140] wherein cleaning mechanisms is used.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Zhou; Wesley	US 9056555
Hayashi; Kiyotaka et al.	US 6157162
Hoffman; Ernest G.	US 5306999
Kufner; Annika Carolin et al.	US 20160332525
Wu; E-In	US 9815377
Zhao; Xiang et al.	US 9770993
FREELING-WILKINSON; Olivier	US 20210053456
Meek; Ivan C.	US 20100201309
Paryani; Anil et al.	US 20170225578
Chai; Boaz Jie et al.	US 20170225581
Choi; Sangeun et al.	US 20210086601
Choi; Sangeun et al.	US 20200144831.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859